DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 03/28/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-24 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/CA2018/050420, filed 04/05/2018, is acknowledged.
 Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/481,899, filed 04/05/2017, are acknowledged. 
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(a) or first paragraph for claim 8 are withdrawn in view of applicant’s arguments (on page 8) and/or amendments.
Regarding claim rejections under 35 U.S.C. 112(b) or second paragraph directed to claim 1 are withdrawn in view of applicant’s arguments (on pages 8-10) and/or amendments. The examiner notes the interpretation of the UTE sequence as capable to include echo-time longer than the characteristic echo-time for Ultrashort Echo-Time as being defined by the Applicant for one of ordinary skills in the art of being of the order of tens of microseconds. 
Regarding claim rejections under 35 U.S.C. 112(b) or second paragraph directed to claim 8 are withdrawn in view of applicant’s arguments (on pages 10-11) and/or amendments. 
Regarding claim rejections under 35 U.S.C. 112(b) or second paragraph directed to claim 11 are withdrawn in view of applicant’s arguments (on pages 11) and/or amendments as being similar to claim 1, therefore presenting the same notes from the examiner regarding the UTE interpretation.
Examiner’s Comment and interpretation
The examiner notes the interpretation of the UTE sequence as capable to include echo-time longer than the characteristic echo-time for Ultrashort Echo-Time as being defined by the Applicant for one of ordinary skills in the art of being of the order of tens of microseconds. 
Response to Arguments
Applicant’s arguments filed 03/28/2022 have been fully considered but are not persuasive for the following reasons.
Regarding claim rejection under 35 U.S.C. 112(b) or second paragraph, Applicant has argued regarding claim 3 that the claim 3 has been amended to clarify the recitation of “the non-contrast-enhanced angiography pulse sequence”. However, the claim is still presented as the original claim 3. Therefore the argument is considered as not persuasive and the claim rejection will be maintained.
Regarding claim rejections under 35 U.S.C. 103, Applicant amended the independent claims with “first images also acquired” and “second images also acquired” to clarify what are the first and second images as being independently acquired from the “magnetic resonance images acquired”. Therefore the amendments are changing the scope of the claims and therefore are necessitating new grounds of rejections. Applicant argues (on pages 11-12) that neither Roy or Robson teach or suggest “a method that is capable to characterize the underling mechanical properties of an identified lesion let alone based on the comparison of different magnetic resonance images”, wherein Roy does not even mention “mechanical properties” and “no teaching or suggestion to a person having ordinary skill in the magnetic resonance imaging arts that mechanical properties of a lesion could be characterized based on the comparison of different types of magnetic resonance images, such as the UTE-based images (first and second images)” (see Fig.1).
In response, the examiner notes that Roy is disclosing the mechanical properties of the considered lesions with the characterization and comparison of the imaging results with the T2-weighted data and the T2*-differences data as reported in Table 1. The mechanical properties are reported as being the hardness of the lesion or the lesion material make-up in Table 1 being descending order in magnitude as the lesion type is reported in descending order from top to bottom of the table 1 and these lesions mechanical hardness is being correlated with the T2-weighted, the T2*-differences data and the off-resonance shift extracted from the T2* image data, therefore from the magnetic resonance image data and the T2* weighted UTE sequence image data. Therefore, the examiner is considering the Applicant’s arguments as not persuasive.  
Applicant similarly argues (on pages 12-13) that Robson does not teach or suggest these “mechanical properties” since Robson is only describing how different tissue would have different relaxation properties T2 and T1 responses. 
In response, the examiner has relied upon Robson to teach the UTE with their characteristic echo time (Table 1) though with larger echo times than the Applicant’s now definition of few tens of microseconds and with teaching that the echo time is related to the density of the protons attached to the considered material, the denser, the less water and the more contribution of the dense water on the surface of the material contribute to signal towards a shorter echo time (table 2). Therefore, the examiner has considered Robson as teaching the physical foundation of the observation of shorter echo-time response as related to the mechanical properties of the imaged tissues therefore providing a rational to the consideration of comparing ultrashort echo-time response to short echo-time response to characterize the different tissues or lesions related to their mechanical/hardness properties.
Therefore the examiner is considering the Applicant’s argument as not persuasive.
Regarding independent claim 11, Applicant argues (on pages 13-14) that Lal does not teach the combination of magnetic resonance angiography image with magnetic resonance image resulting from UTE and longer echo-time than UTE using a fusion method specially wherein the combination provides a characterization of the identified lesion.
In response, the examiner relied upon Lal to teach the generic technique of fusion of two medical images and proceeding to the fusion according to the mechanical information provided by each image and correlating both medical images based on these information. The examiner notes that the claim 11 is reciting “fusion image data” as “generated...based on a combination of the magnetic resonance angiography images and the combined images” which are interpreted under the broadest reasonable interpretation as data or information based on the combined image data from the magnetic resonance image for angiography and the data from the UTE sequence from the combined ultrashort and short echo-time images. One of ordinary skill in the art of multivariate clustering analysis would have recognized that Roy is teaching the clusters corresponding to the difference lesions with different hardness as defined in Table 1 with three variables/distances (T2-weighted, T2* difference and resonance shift) with the Table 1 for selecting the mechanical properties of the tissue of the lesions as for example to characterize pixel with occlusion with calcium as pixel clustering within the “black” range of intensity for T2-weighted image, within the “black” range of intensity for the T2*-difference image and the resonance shift in the range of 0-500Hhz for the T2*-weighted UTE sequence images. Therefore, Roy teaches the data between the T2 weighted image data and the T2* difference image data as corresponding to the mechanical properties of the lesions as defined by the Table 1 of Roy, with the shift of off resonance from the T2* images as shown in the Table 1 therefore defining the rule (Table 1 of Roy for correspondence between images) for correlating the image data from the T2-weighted images and the T2*-weighted image data to the mechanical properties of the lesions. Having the rules for performing the identification of the mechanical properties of the identified lesions based on the T2-weighted image data and the T2*-weighted images data from the UTE imaging sequences, one of ordinary skill in the art would have known how to characterize the mechanical properties of the identified lesions based on the measured data from T2-weighted magnetic resonance image and the T2*-weighted combined image data from the UTE sequence images using these rules.      
Therefore, first the examiner is considering new grounds of rejection in view of the Applicant’s arguments and definition regarding the ultrashort echo-time characteristics and the amendments for the independent claims changing the scope of the claims. In regard to the Applicant’s arguments, the examiner is considering them no persuasive in view of the new consideration of the teachings of Roy. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1 and 11 are also rejected due to said dependency.   
Claim 3 recites “the non-contrast-enhanced angiography pulse sequence”. There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Comment
In view of the response of the Applicant to the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections at the previous Non-Final Office Action regarding the UTE characteristics, the Examiner notes that the Applicant interpreted the Ultrashort Echo-Time sequence as presenting an echo-time as defined as being “of few tens of microseconds”. Accordingly, the examiner will adjust the interpretation to fit the definition provided by the Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following rejections are new rejections necessitated by amendment.
Claims 1, 4-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015).
Regarding claim 1, Roy teaches methods for using MRI for characterizing peripheral arterial chronic total occlusions (Title and p.1 col.1  2nd ¶ to col.2 1st ¶ Methods) therefore a method for characterizing a lesion in a subject using magnetic resonance imaging (MRI), with Roy further teaching the steps of the method comprising: implicitly (a) providing to a computer system (p.1 col.1  2nd ¶ to col.2 1st ¶ “Each sample was imaged at 7T (Bruker BioSpec preclinical MR imaging system) at high resolution (75x75x75μm voxels) to produce three-dimensional T2- and T2*-weighted images”) wherein it would have been obvious for one of ordinary skill in the art to have the MR imaging system with a CPU/processor for controlling the MR imaging elements and to process the raw MRI data to provide the described MR images; Roy teaches also providing: magnetic resonance images acquired from a volume-of-interest in a subject (p.1 col.1  2nd ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients” for a volume of interest in a subject and p.1 col.2 1st ¶ “to produce three-dimensional T2- and T2*-weighted images” with the T2-weighted images as interpreted as the magnetic resonance images); first images also acquired from the volume-of-interest in the subject using a first echo time that is in a range of ultrashort echo times; second images also acquired from the volume-of-interest in the subject using a second echo time that is longer than an ultrashort echo time (p.1 col.1  2nd ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients” for a volume of interest in a subject and p.1 col.2 1st ¶ “to produce three-dimensional T2- and T2*-weighted images” with “For T2*-imaging, an ultrashort echo (UTE) sequence was used with a set of echo times: {20μs, 500μs, 1ms}” with the T2*-images with echo times at 20μs as interpreted as first images with ultrashort echo times “of about tens of microseconds” and T2*-images with echo times at 1ms as second images with the echo times of 1ms as longer than the echo time of the ultrashort echo time of 20μs, both first and second images being acquired separately from the magnetic resonance images).
Roy teaches also (b) producing combined images by computing a mathematical combination of the first images and the second images (p.1 col.2 1st ¶ “A difference image was produced by subtracting the complex signal values of the 1ms-image from those of the 20μs-image”); (c) identifying a lesion in the magnetic resonance images (Fig.1 with “The T2 weighted image shows soft lesion components in relative grey scale” with identified lesion with fibrotic tissue “loose fibrotic tissue appears grey (****)” as sign of soft lesion appearing as hypointense signal relative to the lipid/adipose and cholesterol tissue); and (d) characterizing mechanical properties of the identified lesion based at least in part on a comparison of magnetic resonance signal behaviors between the magnetic resonance images and the combined images (Fig.1 comparing the observation of soft components of the lesion only seen in the T2 weighted images and the hard component of the lesion such as collagen seen of the T2* weighted difference/combined images and hard component such as calcium/calcified tissue for plaque seen on both T2 and T2* combined images, and Table 1 with the identification of ranges of pixel intensities from the magnetic resonance images T2-weighted and the T2*-weighted images as combined by difference and by comparative analysis for the T2*-weighted difference and range of resonance shift corresponding to the mechanical properties or hardness of the tissue of the lesion/occlusion in decreasing order from the top of the Table 1 to the bottom of the table, therefore having the relative hardness of the tissue being characterized based on the in part on a comparison of the T2-weighted pixel intensity and the T2*-weighted difference pixel intensity for the whole cross-section of the blood vessel as reported in Fig.1). 
Regarding the dependent claims 4-6, 9, 10, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Roy.
Regarding claim 4, Roy teaches the first UTE with a TE of 20μs as first images therefore the first echo time is less than 1 millisecond as claimed (p.1 col.1  2nd ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients” for a volume of interest in a subject and p.1 col.2 1st ¶ “to produce three-dimensional T2- and T2*-weighted images” with “For T2*-imaging, an ultrashort echo (UTE) sequence was used with a set of echo times: {20μs, 500μs, 1ms}” with the T2*-images with echo times at 20μs as interpreted as first images with ultrashort echo times).
Regarding claim 5, Roy teaches that the magnetic resonance images sense and identify the presence of fibrotic tissue and calcium as calcified tissue for hard lesion as characteristics of lesion as observed as a drop in intensity (Fig. 1 (a) T2 weighted image with fibrotic tissue as grey with a drop In intensity compared to the surrounding lipid/adipose tissue as normal tissue) therefore reading on identifying the lesion includes detecting regions of signal drop-out in the magnetic resonance images as claimed.
Regarding claim 6, Roy teaches characterizing the identified lesion includes characterizing soft lesion components based on the magnetic resonance images and characterizing hard lesion components based on the combined images (Fig. 1 “The T2 weighted image shows soft lesion components in relative grey scale. Lipid/adipose tissue appears hyperintense (***), loose fibrotic tissue appears grey (****) and cholesterol clefts appear dark grey (*). Hard lesion components like collagen are not seen on T2 weighted images but appears as hyperintense (arrow) on the T2*-difference image”).
Regarding claim 7, Roy teaches generating fusion image data based on the magnetic resonance images and the combined images (Table 1 with the fusion image data as interpreted as the triplet data (T2-weighted, T2* difference and resonance shift) with the corresponding pixel intensity ranges and resonance shift ranges from the magnetic resonance images and from the combined UTE fist image and non-UTE second image including the shift resonance therefore teaching the clusters corresponding to the different lesions with different hardness as defined in Table 1 with the generation of the ranges of the three variables/distances (T2-weighted, T2* difference and resonance shift) within the Table 1 corresponding to the mechanical properties of the tissue of the lesions as allowing for example to characterize pixel with occlusion with calcium as pixel clustering within the “black” range of intensity for T2-weighted image, within the “black” range of intensity for the T2*-difference image and the resonance shift in the range of 0-500Hhz for the T2*-weighted UTE sequence images), wherein the fusion image data provides a visual depiction of the soft lesion components and the hard lesion components (Fig.1 with (a) and (b) and (c) providing a visual depiction of the soft and hard lesion components for th occlusion).
Regarding claims 9 and 10, Roy teaches wherein the computing the mathematical combination of the first images and the second images comprising computing a linear combination of the first images and the second images (Fig. 1b combination of first and second image being a subtraction as a linear combination) therefore reading also on the linear combination is one of a difference or a weighted difference as claimed in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) as applied to claims 1, 4-7, 9, 10  and further in view of Liu et al. (2010 Proc. Intl. Soc. Mag. Reson. Med. 18:3020; Pub.Date 2010) in view of Regi (2016 MD thesis MGR Medical University Chennai India 119 pages; Pub.Date 04/2016).
Roy teaches methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above.
Roy does not specifically teach the magnetic resonance images are acquired using a flow-independent angiography pulse sequence as in claim 2.
However, Liu teaches within the same field of endeavor for medical imaging using MRI of vascular system such as non-contrast angiography (Title and Introduction) the use of a balanced Steady state free precession for imaging blood vessel (Title, Fig.3 and ¶ Methods BP-SSFP sequence) wherein Regi teaches that SSFP MRA (SSFP magnetic resonance angiography sequences) are  flow-Independent 3D angiography technique (p.40 “The advantages of SSFP MRA are: a) Short acquisition times and high signal-to-noise ratio (41), b) Flow-independent 3D acquisition with flow compensated in all three directions (22, 41, 42)”). Additionally, Regi teaches that SSFP MRA is used for imaging arterial occlusive disease (p.12 “Non contrast MR Angiography with ECG triggered balanced steady state free precession (bSSFP) has evolved as a newer technique for the imaging of peripheral arterial occlusive disease, which overcomes the above limitations”), therefore Liu and Regi teaching the magnetic resonance images are acquired using a non-contrast-enhanced angiography pulse sequence which is a flow-independent angiography pulse sequence for the purpose of imaging peripheral arterial occlusion or lesions.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy with the magnetic resonance images are acquired using a flow-independent angiography pulse sequence, since one of ordinary skill in the art would recognize that using MRA SSFP sequences for imaging blood vessels was known in the art as taught by Liu and Regi and since MRA SSFP are known in the art to be flow-independent angiography sequences as taught by Regi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Liu and Regi teach imaging and analyzing blood vessels. The motivation would have been to ideally use the flow-independent angiographic sequences for locating the blood vessel occlusions, as suggested by Regi (p.12).
Regarding the dependent claim 3, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Roy, Liu and Regi.
Regarding claim 3, as discussed above, Liu teaches using a non-contrast-enhanced angiography pulse sequence (¶ Methods BP-SSFP sequence) which is Balanced Binomial-Pulse Steady-State Free Precession (BP-SSFP) (Title) for imaging blood vessels therefore wherein the non-contrast-enhanced angiography pulse sequence is a binomial pulse steady-state free precession (BP-SSFP) pulse sequence as claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) as applied to claims 1, 4-7, 9, 10 and further in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014).
Roy teaches methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above.
Regarding claim 8, Roy as discussed above teaches the generation of the fusion image data as the triplet (T2-eighted intensity signals, T2*-weighted difference signal intensities and off-resonance frequency) for defining the clusters/ranges characterizing the mechanical properties of the component of the lesions therefore characterizing the mechanical properties of the lesions as reported in Table 1. Therefore, Roy reports the result of a cluster analysis or training defining the cluster for the fusion image data including the signal intensities in the magnetic resonance images (Table 1 T2-weighted data in different ranges) and the combined images (Table 1 T2*-weighted difference in different ranges) with the addition of the shift resonance as third variable to teach the analysis of each features corresponding to the soft and hard tissues as result of training for classifying the hardness of the tissues (Table 1). Roy does not specifically teach characterizing the identified lesion including plotting signal intensities in the magnetic resonance images and the combined images against each other and inputting the plotted signal intensities to a clustering algorithm as claimed.
However, Schoch teaches within an analoguous field of multivariate analysis of data (Title and abstract) the characterization/identification and classification of different species according to different variables ranges where the plotting for three variable is provided to classify different species of specimen wherein Schoch provide an example of plotting the identified fusion data for 3 variable system corresponding to a multidimensional scaling clustering algorithm results plotting the intensities of each variable corresponding to each cluster (similar to Roy Table 1 T2-weighted signal intensities, T2*weighted signal intensities and shift resonance) (Schoch Fig.6 with three variables being plotted with the plotting of at least the pixel signal intensities corresponding to the cluster characteristics for the classification as in p.11 col.2 2nd ¶ “To visualize the taxonomic diversity in our currently selected data set, we present a profile of the RefSeq data set at class in using multidimensional scaling clustering (Figure 6)” and identifying the species for their type) therefore reading on plotting signal intensities in the magnetic resonance images and the combined images against each other and inputting the plotted signal intensities to a clustering algorithm”. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy with plotting signal intensities in the magnetic resonance images and the combined images against each other and inputting the plotted signal intensities to a clustering algorithm”, since one of ordinary skill in the art would recognize that using multidimensional scaling clustering for classification of the specimen or object was commonly known, routine and well known in the art for characterizing features within  images was known in the art as taught by Schoch and since the determination of the ranges of the clusters to classify the hardness of the tissue present in occlusions as for training are known in the art as taught by Roy. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Schoch both teach performing multivariate analysis for classification. The motivation would have been to ideally provide a visualization separating different ranges of soft and hard tissue with accurate localization and identification, as suggested by Schoch (Fig. 6 to report the clusters as adapted to the T2-weighted, T2*-weighted difference and the off resonance characterized by Roy).

Claims 11, 12, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014) and in view of Taylor (USPN 20160110866 A1; Pub.Date 04/21/2016; Fil.Date 12/30/2015).
Regarding independent claim 11, Roy teaches methods for using MRI for characterizing peripheral arterial chronic total occlusions (Title and p.1 col.1  1st ¶ Introduction with “The ability to distinguish between hard and soft biological substances that compose a CTO can aid procedural planning and facilitate intervention” to col.2 1st ¶ Methods) therefore a method for generating an endovascular procedure plan using magnetic resonance imaging (MRI), the steps of the method comprising, with Roy further teaching the steps of the method comprising: implicitly (a) providing to a computer system (p.1 col.1  2nd ¶ to col.2 1st ¶ “Each sample was imaged at 7T (Bruker BioSpec preclinical MR imaging system) at high resolution (75x75x75μm voxels) to produce three-dimensional T2- and T2*-weighted images”) wherein one of ordinary skill in the art would recognize to have the MR imaging system with a CPU/processor for controlling the MR imaging elements and to process the raw MRI data to provide the described MR images; Roy teaches also providing: magnetic resonance images acquired from a volume-of-interest in a subject  (p.1 col.1  2nd ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients” for a volume of interest in a subject and p.1 col.2 1st ¶ “to produce three-dimensional T2- and T2*-weighted images” with the T2-weighted images as interpreted as the magnetic resonance images); first images also acquired from the volume-of-interest in the subject using a first echo time that is in a range of ultrashort echo times; second images also acquired from the volume-of-interest in the subject using a second echo time that is longer than an ultrashort echo time (p.1 col.1  2nd ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients” for a volume of interest in a subject and p.1 col.2 1st ¶ “to produce three-dimensional T2- and T2*-weighted images” with “For T2*-imaging, an ultrashort echo (UTE) sequence was used with a set of echo times: {20μs, 500μs, 1ms}” with the T2*-images with echo times at 20μs as interpreted as first images with ultrashort echo times “of about tens of microseconds” and T2*-images with echo times at 1ms as second images with the echo times of 1ms as longer than the echo time of the ultrashort echo time of 20μs, both first and second images being acquired separately from the magnetic resonance images).
(b) generating a three-dimensional angiogram from the magnetic resonance angiography images, the three-dimensional angiogram depicting a vasculature of the subject. (p.1 col.1 last ¶ to col.2 1st ¶ “MRI was performed on 10 excised human peripheral arterial CTO segments from 3 patients. Each sample was imaged at 7T (Bruker BioSpec preclinical MR imaging system) at high resolution (75x75x75μm voxels) to produce three-dimensional T2- and T2*-weighted images. For T2-weighted imaging, a spin echo sequence with an echo-train length of 8 and an equivalent TE of 37 ms was used” with images of the peripheral arterial CTO segments” in 3D with voxels therefore 3D angiogram from the magnetic resonance angiography images therefore depicting a vasculature of the subject); 
Roy teaches also (c) producing combined images by computing a mathematical combination of the first images and the second images (p.1 col.2 1st ¶ “A difference image was produced by subtracting the complex signal values of the 1ms-image from those of the 20μs-image”); (d) identifying a lesion in the magnetic resonance images (Fig.1 with “The T2 weighted image shows soft lesion components in relative grey scale” with identified lesion with fibrotic tissue “loose fibrotic tissue appears grey (****)” as sign of soft lesion appearing as hypointense signal relative to the lipid/adipose and cholesterol tissue);
(e) generating fusion image data based on a combination of the magnetic resonance angiography images and the combined images, wherein the fusion image data provides a characterization of the identified lesion with Roy, as discussed above, teaching the generation of the fusion image data as the triplet (T2-weighted intensity signals, T2*-weighted difference signal intensities and off-resonance frequency) for defining clusters/ranges for the fusion image data as characterizing the mechanical properties of the component of the lesions therefore characterizing the mechanical properties of the lesions as reported in Table 1 . Therefore, Roy reports the result of a cluster analysis or training defining the cluster for the fusion image data including the signal intensities in the magnetic resonance images (Table 1 T2-weighted data in different ranges) and the combined images (Table 1 T2*-weighted difference in different ranges) with the addition of the shift resonance as third variable to teach the analysis of each features corresponding to the soft and hard tissues as result of training for classifying the hardness of the tissues (Table 1);
[...and (f) processing the fusion image data and the three-dimensional angiogram to generate a report that indicates an endovascular procedure plan for the subject...].
While Roy is teaching the consideration of the identification of the soft tissues and hard tissues from occlusions to help for procedural planning, Roy does not specifically teach to (f) processing the fusion image data and the three-dimensional angiogram to generate a report that indicates an endovascular procedure plan for the subject as in claim 11.
However, Schoch teaches within an analoguous field of multivariate analysis of data (Title and abstract) the characterization/identification and classification of different species according to different variables ranges where the plotting for three variable is provided to classify different species of specimen wherein Schoch provide an example of plotting the identified fusion data for 3 variable system corresponding to a multidimensional scaling clustering algorithm results plotting the intensities of each variable corresponding to each cluster (similar to Roy Table 1 T2-weighted signal intensities, T2*weighted signal intensities and shift resonance) (Schoch Fig.6 with three variables being plotted with the plotting of at least the pixel signal intensities corresponding to the cluster characteristics for the classification as in p.11 col.2 2nd ¶ “To visualize the taxonomic diversity in our currently selected data set, we present a profile of the RefSeq data set at class in using multidimensional scaling clustering (Figure 6)” and identifying the species for their type) therefore reading on plotting signal intensities in the magnetic resonance images and the combined images against each other and inputting the plotted signal intensities to a clustering algorithm” therefore teaching (f) processing the fusion image data and the three-dimensional angiogram. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy with  (f) processing the fusion image data and the three-dimensional angiogram, since one of ordinary skill in the art would recognize that using multidimensional scaling clustering for classification of the specimen or object was commonly known, routine and well known in the art for characterizing features within  images was known in the art as taught by Schoch and since the determination of the ranges of the clusters to classify the hardness of the tissue present in occlusions as for training are known in the art as taught by Roy. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Schoch both teach performing multivariate analysis for classification. The motivation would have been to ideally provide a visualization separating different ranges of soft and hard tissue with accurate localization and identification, as suggested by Schoch (Fig. 6 to report the clusters as adapted to the T2-weighted, T2*-weighted difference and the off resonance characterized by Roy).
Roy and Schoch do not teach specifically to generate a report that indicates an endovascular procedure plan for the subject as in claim 11.
However, Taylor teaches within the same field of endeavor with the analysis of patient specific imaging of the blood vessel using MRI (Title, abstract and [0124] “other noninvasive imaging methods, such as magnetic resonance imaging (MRI) or ultrasound (US), or invasive imaging methods, such as digital subtraction angiography (DSA), may be used to produce images of the structures of the patient's anatomy”) the determination of the characteristics of the blood flow and possible location and characterization of stenosis (abstract and [0168] “For example, diseased portions, e.g., portions with a relatively narrow cross-section, a lesion, and/or a stenosis (an abnormal narrowing in a blood vessel), may be provided in one or more separate segments 332”) with generating treatment planning (Fig.2 step 500 and claim 190 for the purpose of revascularization) therefore reading on to generate a report that indicates an endovascular procedure plan for the subject as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy and Schoch with (f) processing the fusion image data and the three-dimensional angiogram to generate a report that indicates an endovascular procedure plan for the subject, since one of ordinary skill in the art would recognize that providing the clinician with the results of the characterization of the occlusions with the treatment planning was known in the art as taught by Taylor and since the characterization of the type and features of the blood vessel physiological status was known in the art as taught by Roy. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Taylor teach using MRI as medical imaging and analysis for diagnostics. The motivation would have been to ideally provide medical procedures options to the clinician for providing appropriate revascularization, as suggested by Taylor (claim 190 and [0182]).
Regarding the dependent claims 12, 21-24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Roy, Schoch and Taylor.
Regarding claim 12, Roy teaches characterizing the identified lesion includes characterizing soft lesion components based on the magnetic resonance images and characterizing hard lesion components based on the combined images (Fig. 1 “The T2 weighted image shows soft lesion components in relative grey scale. Lipid/adipose tissue appears hyperintense (***), loose fibrotic tissue appears grey (****) and cholesterol clefts appear dark grey (*). Hard lesion components like collagen are not seen on T2 weighted images but appears as hyperintense (arrow) on the T2*-difference image”) wherein Lal teaches providing a fusion image based on the magnetic resonance images and the combined images therefore reading on characterizing soft lesion components in the identified lesion based on the magnetic resonance angiography images and characterizing hard lesion components in the identified lesion based on the combined images as claimed.
Regarding claims 21 and 22, Taylor teaches the patient specific analysis with MRI as directed to different part of the subject such as the legs, head, abdomen and others as angiosome with the feeding arteries with visualization (as in Fig.23) with the feeding artery for the angiosome with the localization of the stenosis or blockage ([0116]) therefore reading on identifying at least one angiosome in the subject based at least in part on the fusion image data and the three-dimensional angiogram as in claim 21 and a visual depiction of the at least one angiosome including an indication of a feeding artery for the at least one angiosome.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch and Taylor with identifying at least one angiosome in the subject based at least in part on the fusion image data and the three-dimensional angiogram and with a visual depiction of the at least one angiosome including an indication of a feeding artery for the at least one angiosome, since one of ordinary skill in the art would recognize that identifying the location of the occlusion/stenosis lesion within the patient and its visualization within the particular organ as angiosome with the corresponding feeding artery  were known in the art as taught b Taylor. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Taylor teach using MRI as medical imaging and analysis for diagnostics. The motivation would have been to ideally provide medical procedures options to the clinician for providing appropriate revascularization, as suggested by Taylor (claim 190 and [0182]).
Regarding claims 23 and 24, Roy teaches wherein the computing the mathematical combination of the first images and the second images comprising computing a linear combination of the first images and the second images (Fig. 1b combination of first and second image being a subtraction as a linear combination) therefore reading also on the linear combination is one of a difference or a weighted difference as claimed in claim 23.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014) and in view of Taylor (USPN 20160110866 A1; Pub.Date 04/21/2016; Fil.Date 12/30/2015) as applied to claims 11, 12, 21-24 and further in view of Qi et al. (2015 PLoS ONE 10:e0125677 16pages; Pub.Date 2015).
Roy, Schoch and Taylor teach methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above. 
Roy, Schoch and Taylor do not specifically teach an eccentricity of the hard lesion components as in claim 13.
While Roy is concerned for providing a treatment a less invasive treatment such as Percutaneous transluminal angioplasty (PTA) instead of surgical bypass for occlusions (p.1 col.1 ¶ Background) wherein a PTA is understood from Roy, Schoch and Taylor do not specifically teach a tool selection for treating the identified lesion based on the characterized soft lesion components and hard lesion components of the identified lesion as in claim 14.
However, regarding claim 13, Qi teaches within the same field of endeavor of imaging and analyzing blood vessels occlusions (Title and abstract) the characterization of the vulnerable atherosclerotic plaque with the eccentricity of the blood vessel for the presence of the plaque using MRI sequences (p. 4/16 eq.(2) for calculating the eccentricity index) with the calcification of the blood vessel as a characteristic component of the plaque (p.7/16 Table 2), therefore reading on an eccentricity of the hard lesion components as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch and Taylor with an eccentricity of the hard lesion components, since one of ordinary skill in the art would recognize that characterizing a vulnerable atherosclerotic plaque with determining an eccentricity index with the characteristic presence of a calcification as hardiness of the blood vessel were known in the art as taught by Qi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Qi teach using MRI as medical imaging and analysis for diagnostics. The motivation would have been to ideally provide some quantified measures for characterizing the state of stable or vulnerable plaque for possible treatment, as suggested by Qi (p.14/16 ¶ Conclusions “MDSA-USPIO enhanced MRI scanning provides a new method for the early detection of VP and even rupture plaques, and has high specificity and sensitivity”).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014) in view of Taylor (USPN 20160110866 A1; Pub.Date 04/21/2016; Fil.Date 12/30/2015) and in view of Qi et al. (2015 PLoS ONE 10:e0125677 16pages; Pub.Date 2015) as applied to claims 11-13, 21-24 and further in view of Dash (2016 Indian Heart J. 68:410-420; ePub 03-14-2016).
Roy, Schoch, Taylor and Qi teach methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above. 
Roy teaches the presence of a fibrotic cap/tissue within the lumen of the chronic total occlusions (CTO) (p.1 col.1 ¶ Background and Fig.1a with soft fibrotic tissue cap(****)) with the consideration of using a treatment such as Percutaneous transluminal angioplasty (PTA) instead of more invasive surgical bypass for occlusions (p.1 col.1 ¶ Background) wherein a PTA is understood to be performed by puncturing the occlusion and providing a balloon or stem to maintain the local opening of the blood vessel, Roy, Schoch, Taylor and Qi do not specifically teach a tool selection for treating the identified lesion based on the characterized soft lesion components and hard lesion components of the identified lesion as in claim 14.
However, Dash teaches from the same field of endeavor of using medical images for tracking tissues from blood vessel occlusions (Fig.1, Fig.2 and Fig. 3) with suggesting targeting soft fibrotic tissue for puncture with a guidewire for initial step for treatment (Fig.1) therefore reading on a tool selection for treating the identified lesion based on the characterized soft lesion components and hard lesion components of the identified lesion as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Qi with a tool selection for treating the identified lesion based on the characterized soft lesion components and hard lesion components of the identified lesion, since one of ordinary skill in the art would recognize that characterizing/tracking soft and hard tissue within the lumen of a blood vessel for performing a puncture using a guidewire was known in the art as taught by Dash and since the identification of the soft fibrotic tissue within occlusion was known in the art as taught by Roy. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Dash teach using medical imaging and analysis for diagnostics and treatments. The motivation would have been to ideally provide an optimal point for the puncture within the total occlusion, as suggested by Dash (p.414 col.2 1st ¶ “The optimal point for the penetration of convex distal fibrous cap is its center, although the newly created proximal channel often leads laterally”).
Regarding the dependent claim 15, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Roy, Schoch, Taylor, Qi and Dash.
Regarding claim 15, Dash as discussed above teaches the preferential use of a piercing guide wire at the optimal point within the distal fibrotic soft tissue (Figs.2-3 puncture and false lumen made by guide wire) and Dash presenting different methods for performing the puncture using a specific wire (p.413-419 ¶ 6. Overcoming the targets by the wire to cross CTO into distal true lumen, 7. The retrograde approach and 8. Hybrid strategy) with the choice of the wire with the appropriate stiffness to go across the fibrotic tissue (p.413 col.1 ¶ 5. Guidewire selection “the author prefers a step-up approach with wires of moderately increased stiffness at the beginning, switching to more stiffer wires with penetration ability, those often being tapered”) therefore teaching the tool selection includes a stiffness of a wire as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Qi with a tool selection includes a stiffness of a wire, since one of ordinary skill in the art would recognize that characterizing/tracking soft and hard tissue within the lumen of a blood vessel for performing a puncture using a guidewire with a sufficient stiffness was known in the art as taught by Dash and since the identification of the soft fibrotic tissue within occlusion was known in the art as taught by Roy. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Dash teach using medical imaging and analysis for diagnostics and treatments. The motivation would have been to ideally provide an optimal point for the puncture within the total occlusion, as suggested by Dash (p.414 col.2 1st ¶ “The optimal point for the penetration of convex distal fibrous cap is its center, although the newly created proximal channel often leads laterally”)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014) in view of Taylor (USPN 20160110866 A1; Pub.Date 04/21/2016; Fil.Date 12/30/2015) as applied to claims 11, 12, 21-24 and further in view of Cohen et al. (USPN 20150282890 A1; Pub.Date 10/08/2015; Fil.date 06/18/2015).
Roy, Schoch and Taylor teach methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above. 
Roy teaches the presence of a fibrotic cap/tissue within the lumen of the chronic total occlusions (CTO) (p.1 col.1 ¶ Background and Fig.1a with soft fibrotic tissue cap(****)) with the consideration of using a treatment such as Percutaneous transluminal angioplasty (PTA) instead of more invasive surgical bypass for occlusions (p.1 col.1 ¶ Background) wherein a PTA is understood to be performed by puncturing the occlusion and providing a balloon or stem to maintain the local opening of the blood vessel with Roy, Schoch and Taylor teaching processing the fusion image data and the 3D angiogram as set forth above, Roy, Schoch and Taylor do not specifically teach analyzing the three-dimensional angiogram to determine at least one of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject as in claim 16.
However, Cohen teaches within the same field of endeavor analyzing medical angiographic image data for diagnostics (Title, abstract and Fig.1) with the analysis with identification within 3D angiographic images ([0046] “the development of a system for precise real-time localization of a guide wire tip and therapeutic device, in order to provide assistance in guide wire navigation and accurate device deployment within the coronary arteries with minimal contrast material injection”) with the determination of the centerline of the blood vessel within the image ([0761] “the vesselness descriptor may be calculated by counting a number of possible centerline points of a vessel in each of the images that are located near to possible edge lines of the vessel” and in Fig. 1 step 8 bridging vessel’s center lines) or vessel diameter measurements ([0839] “For some applications, in response to the user designating the single location, the system automatically detects a lesion in the vicinity. For example, the system may identify edge lines and the reference diameters of the lesion. The reference diameters of a lesion are typically the diameters of the vessel at the longitudinal extremities of the lesion”) reading on analyzing the three-dimensional angiogram to determine at least one of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch and Taylor with analyzing the three-dimensional angiogram to determine at least one of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject, since one of ordinary skill in the art would recognize that characterizing/tracking blood vessels by determining the centerlines and the diameter of the blood vessels within the 3D angiography image was known in the art as taught by Cohen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Cohen teach using medical imaging and analysis for diagnostics and treatments (Cohen [1024] “the extraluminal images may include images generated by fluoroscopy, CT, MRI...”). The motivation would have been to ideally provide a tracking method for locating chronic occlusion of arteries, as suggested Cohen ([0908]).
Regarding the dependent claim 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Roy, Schoch, Taylor and Cohen.
Regarding claim 17, Cohen, as discussed above, teaches the determination of the centerline and of the blood vessel diameter for the location of an anatomical occlusion of the blood vessel ([840]-[0841] “centerline” determined and corrected and ”blood vessel diameter” determined with [0874] “diameter” and “distance from the center of the occlusion” with [0853] narrowing of the blood vessel and [0908]) therefore teaching at least one of occlusion or patency based at least in part on the determined at least one-30-WO 2018/184111PCT/CA2018/050420 of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject as claimed. Additionally, Cohen teaches also the use of a tool such as a guidewire ([0856], [880] and [0920] for tracking the wire in the blood vessels and the location of the occlusion) therefore reading on at least one of occlusion or patency based at least in part on the determined at least one-30-WO 2018/184111PCT/CA2018/050420 of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Cohen with the generated report indicates at least one of occlusion or patency based at least in part on the determined at least QB\132621.00130\73154264.15Serial No.: 16/500,109Page 6one of centerline measurements and vessel diameter measurements for vessels in the vasculature of the subject, since one of ordinary skill in the art would recognize that characterizing/tracking blood vessels by determining the centerlines and the diameter of the blood vessels within the 3D angiography image with the identification of occlusion or patency with the narrowing of the blood vessel was known in the art as taught by Cohen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Cohen teach using medical imaging and analysis for diagnostics and treatments (Cohen [1024] “the extraluminal images may include images generated by fluoroscopy, CT, MRI...”). The motivation would have been to ideally provide a tracking method for locating chronic occlusion of arteries, as suggested Cohen ([0908]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (2015 J. Cardiovascular Mag. Resonan. 17(Suppl.1) P404 3 pages; Pub.Date 03/15/2015) in view of Schoch et al. (2014 Database 2014:bau061 p.1-21; Pub.Date 2014) in view of Taylor (USPN 20160110866 A1; Pub.Date 04/21/2016; Fil.Date 12/30/2015) in view of Cohen et al. (USPN 20150282890 A1; Pub.Date 10/08/2015; Fil.date 06/18/2015) as applied to claims 11, 12, 16, 17, 21-24 and further in view of Smith et al. (USPN 20130096587 A1; Pub.Date 04/18/2013; Fil.Date 10/15/2012). 
Roy, Schoch, Taylor and Cohen teach methods and devices for characterizing a lesion in a subject using magnetic resonance imaging as set forth above.
Roy, Schoch, Taylor and Cohen do not specifically teach at least one pathway through the vasculature of the subject for treating the identified lesion as in claim 18.
However, Smith teaches within the same field of endeavor of performing atherectomies under image guidance (title and abstract [0043]) the method of treating Chronic Total Occlusions ([0228]-[0230] with the determination of a desired path through the occlusion “an ability to change direction (steer) to correct deviations from the desired path through the occlusion; and an ability to penetrate the frequently fibrotic and focally calcified substance of the occlusion through the use of high cutting efficiency and mechanical stiffness” with Fig. 4A-4B for the advancement of the catheter within the proper blood vessel and Figs.25A-25D for advancing the guidewire 2506 along the centerline of the occlusion to puncture a lumen as a set path to allow the catheter to enlarge the lumen to the appropriate diameter)  therefore reading on at least one pathway through the vasculature of the subject for treating the identified lesion as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Cohen with at least one pathway through the vasculature of the subject for treating the identified lesion, since one of ordinary skill in the art would recognize that characterizing/tracking blood vessels with a path toward the total occlusion was known in the art as taught by Smith. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Smith teach using medical imaging and analysis for diagnostics and treatments (Smith [0228]-[0230]). The motivation would have been to ideally provide a trajectory for the atherectomy device to advance the guidewire towards the occlusion location in order to treat properly the total occlusions, as suggested by Smith (Fig. 4A-4B with Figs.25A-25E).
 Regarding the dependent claims 19 and 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Roy, Schoch, Taylor, Cohen and Smith.
Regarding claim 19, as discussed above, Smith teaches the advancement of a catheter with a guidewire for puncturing the total occlusion (Figs.4A-4B from the entrance incision to Figs.25A-25E the puncture of the total occlusion with the guidewire 2506 followed by the treatment of the remaining occlusion) reading therefore on a tool selection for treating the identified lesion based on the at least one pathway through the vasculature of the subject as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Cohen with a tool selection for treating the identified lesion based on the at least one pathway through the vasculature of the subject, since one of ordinary skill in the art would recognize that using a catheter with guidewire for puncturing the occlusion was known in the art as taught by Smith. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Smith teach using medical imaging and analysis for diagnostics and treatments (Smith [0228]-[0230]). The motivation would have been to ideally provide a trajectory for the atherectomy device to advance the guidewire towards the occlusion location in order to treat properly the total occlusions, as suggested by Smith (Fig. 4A-4B with Figs.25A-25E).
Regarding claim 20, as discussed above, Smith teaches the selection of the guidewire for the treatment of the CTO, chronic total occlusion including the guidewire (Figs.25A-25E puncturing guidewire 2506) therefore reading on the tool selection includes at least one of a guide wire caliber, a balloon size, or a stent size as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Roy, Schoch, Taylor and Cohen with the tool selection includes at least one of a guide wire caliber, a balloon size, or a stent size, since one of ordinary skill in the art would recognize that using a catheter with guidewire for puncturing the occlusion was known in the art as taught by Smith. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Roy and Smith teach using medical imaging and analysis for diagnostics and treatments (Smith [0228]-[0230]). The motivation would have been to ideally provide a trajectory for the atherectomy device to advance the guidewire towards the occlusion location in order to treat properly the total occlusions, as suggested by Smith (Fig. 4A-4B with Figs.25A-25E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793